BARNS, Justice
(dissenting).
Complaint is without equity and the decree appealed should be affirmed, and the equities are not affected by the want of a renunciation of the benefits under the will.
If the bill is to be held sufficient in equity and in event of an ultimate determination that the testatrix in fact devised property of the plaintiff then in. order for plaintiff to be entitled to receive the benefits under the will, it may be necessary that he make good the devise of the property of the plaintiff an.d if he has already accepted any benefits, then there arise other questions, of equitable consideration. See authorities cited in Jones v. Neibergall, Fla., 47 So.2d 605; Id., Fla., 42 So.2d 443.